UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to . COMMISSION FILE NO. 000-49747 FIRST SECURITY GROUP, INC. (Exact Name of Registrant as Specified in its Charter) Tennessee 58-2461486 (State of Incorporation) (I.R.S. Employer Identification No.) 531 Broad Street, Chattanooga, TN 37402 (Address of principal executive offices) (Zip Code) (423) 266-2000 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesTNo£ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filerT Non-accelerated filer£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoT Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common Stock, $0.01 par value: 17,421,782 shares outstanding and issued as of August 3, 2007 First Security Group, Inc. and Subsidiary Form 10-Q INDEX PART I. FINANCIAL INFORMATION Page No. Item 1. Financial Statements Consolidated Balance Sheets -June 30, 2007, December 31, 2006 andJune 30, 2006 1 Consolidated Income Statements -Three months and six months endedJune 30, 2007 and 2006 3 Consolidated Statement of Stockholders’ Equity -Six months ended June 30, 2007 4 Consolidated Statements of Cash Flows -Six months ended June 30, 2007 and 2006 5 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 40 Item 4. Controls and Procedures 41 PART II. OTHER INFORMATION Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 4. Submission of Matters to a Vote of Security Holders 43 Item 6. Exhibits 43 SIGNATURES 44 Index PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements First Security Group, Inc. and Subsidiary Consolidated Balance Sheets June 30, December 31, June 30, 2007 2006 2006 (in thousands) (unaudited) (unaudited) ASSETS Cash and Due from Banks $ 26,836 $ 26,512 $ 36,658 Federal Funds Sold and Securities Purchased under Agreements to Resell - 1,600 - Cash and Cash Equivalents 26,836 28,112 36,658 Interest Bearing Deposits in Banks 2,205 481 3,846 Securities Available For Sale 122,106 153,759 155,355 Loans Held for Sale 10,971 7,524 8,912 Loans 898,206 840,069 791,301 Total Loans 909,177 847,593 800,213 Less:Allowance for Loan Losses 10,363 9,970 10,205 898,814 837,623 790,008 Premises and Equipment, net 35,966 35,835 32,645 Goodwill 27,156 27,156 26,965 Intangible Assets 3,666 4,185 4,764 Other Assets 41,170 42,652 39,091 TOTAL ASSETS $ 1,157,919 $ 1,129,803 $ 1,089,332 (See Accompanying Notes to Consolidated Financial Statements) 1 Index First Security Group, Inc. and Subsidiary Consolidated Balance Sheets June 30, December 31, June 30, 2007 2006 2006 (in thousands, except share data) (unaudited) (unaudited) LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits Noninterest Bearing Demand $ 174,650 $ 168,654 $ 178,132 Interest Bearing Demand 69,234 66,787 70,070 243,884 235,441 248,202 Savings and Money Market Accounts 134,106 135,784 144,721 Time Deposits: Certificates of Deposit of $100 thousand or more 221,495 205,428 183,443 Certificates of Deposit less than $100 thousand 267,772 258,456 244,309 Brokered Certificates of Deposit 58,371 86,892 86,680 547,638 550,776 514,432 Total Deposits 925,628 922,001 907,355 Federal Funds Purchased and Securities Sold under Agreements to Repurchase 27,452 20,851 21,856 Security Deposits 3,494 3,920 4,651 Other Borrowings 42,445 24,838 8,144 Other Liabilities 14,006 13,405 9,535 Total Liabilities 1,013,025 985,015 951,541 STOCKHOLDERS’ EQUITY Common stock - $.01 par value - 50,000,000 shares authorized; 17,498,482 issued as of June 30, 2007; 17,762,278 issued as of December 31, 2006; 17,558,983 issued as of June 30, 2006 121 123 122 Paid-In Surplus 121,610 124,293 121,966 Unallocated ESOP Shares (4,701 ) (5,094 ) (3,077 ) Retained Earnings 29,849 26,337 21,802 Accumulated Other Comprehensive Loss (1,985 ) (871 ) (3,022 ) Total Stockholders’ Equity 144,894 144,788 137,791 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 1,157,919 $ 1,129,803 $ 1,089,332 (See Accompanying Notes to Consolidated Financial Statements) 2 Index First Security Group, Inc. and Subsidiary Consolidated Income Statements (unaudited) Three Months Ended Six Months Ended June 30, June 30, (in thousands, except per share data) 2007 2006 2007 2006 INTEREST INCOME Loans, including fees $ 19,093 $ 16,772 $ 37,465 $ 32,391 Debt Securities – taxable 1,020 1,313 2,033 2,590 Debt Securities – non-taxable 405 388 815 769 Trading Assets 58 - 342 - Other 34 67 58 212 Total Interest Income 20,610 18,540 40,713 35,962 INTEREST EXPENSE Interest Bearing Demand Deposits 132 163 257 322 Savings Deposits and Money Market Accounts 778 708 1,549 1,352 Certificates of Deposit of $100 thousand or more 2,752 1,944 5,381 3,594 Certificates of Deposit of less than $100 thousand 3,254 2,435 6,406 4,636 Brokered Certificates of Deposit 853 907 1,835 1,754 Other 605 214 1,185 370 Total Interest Expense 8,374 6,371 16,613 12,028 NET INTEREST INCOME 12,236 12,169 24,100 23,934 Provision for Loan Losses 416 600 833 1,143 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 11,820 11,569 23,267 22,791 NONINTEREST INCOME Service Charges on Deposit Accounts 1,301 1,212 2,441 2,365 Loss on Trading Assets, net (168 ) - (29 ) - Other 1,521 1,454 3,179 2,737 Total Noninterest Income 2,654 2,666 5,591 5,102 NONINTEREST EXPENSES Salaries and Employee Benefits 5,823 5,508 11,645 11,115 Expense on Premises and Fixed Assets, net of rental income 1,699 1,726 3,326 3,390 Other 2,691 2,842 5,440 5,610 Total Noninterest Expenses 10,213 10,076 20,411 20,115 INCOME BEFORE INCOME TAX PROVISION 4,261 4,159 8,447 7,778 Income Tax Provision 1,373 1,343 2,724 2,488 NET INCOME $ 2,888 $ 2,816 $ 5,723 $ 5,290 NET INCOME PER SHARE: Net Income Per Share - Basic $ 0.17 $ 0.16 $ 0.33 $ 0.30 Net Income Per Share - Diluted $ 0.17 $ 0.16 $ 0.33 $ 0.30 (See Accompanying Notes to Consolidated Financial Statements) 3 Index First Security Group, Inc. and Subsidiary Consolidated Statement of Stockholders’ Equity Accumulated Other Common Stock Paid-In Retained Comprehensive Unallocated (in thousands) Shares Amount Surplus Earnings Loss ESOP Shares Total Balance - December 31, 2006 17,762 $ 123 $ 124,293 $ 26,337 $ (871 ) $ (5,094 ) $ 144,788 Cumulative adjustment for adoption of SFAS 159 (unaudited) (481 ) 481 - Comprehensive income - Net Income (unaudited) 5,723 5,723 Change in Net Unrealized Loss: Securities Available for Sale, net of tax (unaudited) (1,417 ) (1,417 ) Fair value of Derivatives, net of tax (unaudited) (178 ) (178 ) Total Comprehensive income 4,128 Issuance of Stock (unaudited) 8 56 56 Dividends Paid (unaudited) (1,730 ) (1,730 ) Stock-based Compensation(unaudited) 319 319 ESOP Allocation (unaudited) 34 393 427 Repurchase and Retirement of Common Stock (271,656 shares) (unaudited) (272 ) (2 ) (3,092 ) (3,094 ) Balance – June 30, 2007(unaudited) 17,498 $ 121 $ 121,610 $ 29,849 $ (1,985 ) $ (4,701 ) $ 144,894 (See Accompanying Notes to Consolidated Financial Statements) 4 Index First Security Group, Inc. and Subsidiary Consolidated Statements of Cash Flow (unaudited) Six Months Ended June 30, (in thousands) 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ 5,723 $ 5,290 Adjustments to Reconcile Net Income to Net Cash Provided by (Used In) Operating Activities - Provision for Loan Losses 833 1,143 Amortization, net 580 804 Stock-Based Compensation 319 209 ESOP Compensation 427 - Depreciation 1,336 1,226 Gain on Sale of Premises and Equipment (56 ) (18 ) Gain on Sale of Other Real Estate and Repossessions, net (184 ) (153 ) Write-down of Other Real Estate and Repossessions 259 245 Losses on Trading Assets, net 168 - Accretion of Fair Value Adjustment, net (265 ) (483 ) Changes in Operating Assets and Liabilities - Loans Held for Sale (3,447 ) 4,668 Trading Assets 26,906 - Interest Receivable (32 ) (800 ) Other Assets 1,022 503 Interest Payable 343 910 Other Liabilities 356 267 Net Cash Provided by Operating Activities 34,288 13,811 CASH FLOWS FROM INVESTING ACTIVITIES Net Change in Interest Bearing Deposits in Banks (1,724 ) (2,693 ) Activity in Available-for-Sale-Securities Maturities, Prepayments, and Calls 5,371 9,853 Purchases (3,000 ) (11,538 ) Loan Originations and Principal Collections, net (60,046 ) (58,068 ) Proceeds from Sale of Premises and Equipment 325 313 Proceeds from Sales of Other Real Estate and Repossessions 2,312 1,818 Additions to Premises and Equipment (1,736 ) (2,562 ) Capital Improvements to Repossessions (140 ) (231 ) Net Cash Used in Investing Activities (58,638 ) (63,108 ) CASH FLOWS FROM FINANCING ACTIVITIES Net Increase in Deposits 3,634 45,901 Net Increase in Federal Funds Purchased and Securities Sold Under Agreements to Repurchase 6,601 4,962 Net Increase (Decrease) of Other Borrowings 17,607 (2,006 ) Proceeds from Exercise of Stock Options 56 129 Repurchase and Retirement of Common Stock (3,094 ) (917 ) Purchase of ESOP Shares - (2,986 ) Dividends Paid on Common Stock (1,730 ) (880 ) Net Cash Provided by Financing Activities 23,074 44,203 NET CHANGE IN CASH AND CASH EQUIVALENTS (1,276 ) (5,094 ) CASH AND CASH EQUIVALENTS - beginning of period 28,112 41,752 CASH AND CASH EQUIVALENTS - end of period $ 26,836 $ 36,658 (See Accompanying Notes to Consolidated Financial Statements) 5 Index Six Months Ended June 30, (in thousands) 2007 2006 SUPPLEMENTAL DISCLOSURE OF NONCASH INVESTING AND FINANCING ACTIVITIES Securities transferred from Available-for-Sale to Trading $ 27,074 $ - Foreclosed Properties and Repossessions $ 2,312 $ 1,318 Purchase Accounting Adjustment to Goodwill $ - $ 67 SUPPLEMENTAL SCHEDULE OF CASH FLOWS Interest Paid $ 16,270 $ 11,118 Income Taxes Paid $ 811 $ 2,580 (See Accompanying Notes to Consolidated Financial Statements) 6 Index FIRST SECURITY GROUP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, all adjustments considered necessary for a fair statement of financial condition and the results of operations have been included. All such adjustments were of a normal recurring nature. The consolidated financial statements include the accounts of First Security Group, Inc. and its subsidiary, which is wholly-owned.All significant intercompany balances and transactions have been eliminated. Operating results for the three and six months ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007 or any other period. These interim financial statements should be read in conjunction with the Company’s latest annual consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. NOTE 2 – COMPREHENSIVE INCOME In accordance with Financial Accounting Standards Board (FASB) Statement of Financial Accounting Standard (SFAS) No. 130, Reporting Comprehensive Income, the Company is required to report “comprehensive income,” a measure of all changes in equity, not only reflecting net income but certain other changes as well. Comprehensive income for the three and six month periods ended June 30, 2007 and 2006, respectively, was as follows: Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 (in thousands) Net income $ 2,888 $ 2,816 $ 5,723 $ 5,290 Unrealized loss on securities, net of tax (1,684 ) (1,133 ) (1,417 ) (1,443 ) Unrealized loss on derivatives, net of tax (178 ) - (178 ) - Comprehensive income, net of tax $ 1,026 $ 1,683 $ 4,128 $ 3,847 7 Index NOTE 3 – EARNINGS PER SHARE The difference in basic and diluted weighted average shares is due to the assumed conversion of outstanding options using the treasury stock method.The computation of basic and diluted earnings per share is as follows: Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 (in thousands, except per share data) Net income $ 2,888 $ 2,816 $ 5,723 $ 5,290 Denominator: Weighted average common shares outstanding 17,117 17,342 17,179 17,415 Equivalent shares issuable upon exercise of stock options 365 417 382 386 Diluted shares 17,482 17,759 17,561 17,801 Net income per share: Basic $ 0.17 $ 0.16 $ 0.33 $ 0.30 Diluted $ 0.17 $ 0.16 $ 0.33 $ 0.30 NOTE 4 – STOCK-BASED COMPENSATION As of June 30, 2007, the Company has two stock-based compensation plans, the 2002 Long-Term Incentive Plan (2002 LTIP) and the 1999 Long-Term Incentive Plan (1999 LTIP).The plans are administered by the Compensation Committee of the Board of Directors (the Committee), which selects persons eligible to receive awards and determines the number of shares and/or options subject to each award, the terms, conditions and other provisions of the award.The plans are described in further detail below. The 2002 LTIP was approved by the shareholders of the Company at the 2002 annual meeting and subsequently amended by the shareholders of the Company at the 2004 and 2007 annual meetings to increase the number of shares available for issuance under the 2002 LTIP by 480 thousand and 750 thousand shares, respectively.Eligible participants include eligible employees, officers, consultants and directors of the Company or any affiliate.Pursuant to the 2002 LTIP, the total number of shares of stock authorized for awards was 1.5 million, of which not more than 20% may be granted as awards of restricted stock.The exercise price per share of a stock option granted may not be less than the fair market value as of the grant date.The exercise price must be at least 110% of the fair market value at the grant date for options granted to individuals, who at grant date, are 10% owners of the Company’s voting stock (10% owner).Restricted stock may be awarded to participants with terms and conditions determined by the Committee.The term of each award is determined by the Committee, provided that the term of any incentive stock option may not exceed ten years (five years for 10% owners) from its grant date.Each option award vests in approximately equal percentages each year over a period of not less than three years from the date of grant as determined by the Committee subject to accelerated vesting under terms of the 2002 LTIP or as provided in any award agreement. Participation in the 1999 LTIP is limited to eligible employees.The total number of shares of stock authorized for awards was 936 thousand, of which not more than 10% could be granted as awards of restricted stock.Under the terms of the 1999 LTIP, incentive stock options to purchase shares of the Company’s common stock were granted at a price not less than the fair market value of the stock as of the date of the grant.Options were to be exercised within ten years from the date of grant subject to conditions specified by the 1999 LTIP.Restricted stock could also be awarded by the Committee in accordance with the 1999 LTIP.Each award vests in approximately equal percentages each year over a period of not less than three years (with the exception of five grants for a total of 168 thousand shares which vest in approximately equal percentages at 6 months, 18 months and 30 months) and vest from the date of grant as determined by the Committee subject to accelerated vesting under terms of the 1999 LTIP or as provided in any award agreement. 8 Index Stock Options The following table illustrates the effect on operating results and per share information for stock-based compensation in accordance with SFAS 123 (R) for the three and six months ended June 30, 2007 and 2006. Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 (in thousands, except per share data) Stock option compensation expense $ 113 $ 108 $ 226 $ 200 Stock option compensation expense, net of tax $ 70 $ 67 $ 140 $ 124 Impact of stock option expense on basic income per share $ - $ (0.01 ) $ (0.01 ) $ (0.01 ) Impact of stock option expense on diluted income per share $ - $ - $ - $ - The stock options granted to employees under the Company’s long-term incentive plans qualify as incentive stock options as defined by the Internal Revenue Code (IRC) Section 422 (b) and have not resulted in tax deductions to the Company.Stock options granted to directors of the Company under the long-term incentive plans qualify as nonqualified stock options under IRC 422 (b).As of June 30, 2007, the Company has not received tax deductions related to these nonqualified options. Net cash proceeds received from the exercise of options were $56 thousand and $129 thousand for the six months ended June 30, 2007 and 2006, respectively. The Company uses the Black-Scholes option pricing model to estimate fair value of stock-based awards, which uses the assumptions indicated in the table below.Expected volatility is based on the implied volatility of the Company’s stock price.The Company uses historical data to estimate option exercises and employee terminations used in the model.The expected term of options granted is derived using the “simplified” method as permitted under the provisions of the Securities and Exchange Commission’s Staff Accounting Bulletin No. 107 and represents the period of time options granted are expected to be outstanding.The risk-free interest rate for periods within the contractual life of the option is based on the U.S. Treasury yield curve in effect at the time of grant.The table below provides the assumptions used to determine the fair value of stock option grants during the six months ended June 30, 2007 and 2006, respectively Six Months Ended June 30, 2007 2006 Expected dividend yield 1.78 % 0.90 % Expected volatility 17.79 % 16.35 % Risk-free interest rate 5.06 % 4.94 % Expected life of options 6.5 years 6.5 years Weighted average grant date fair value $ 2.77 $ 3.17 9 Index The weighted average fair value of options granted during the six months ended June 30, 2007 and 2006 was $2.77 and $3.17, respectively.The total intrinsic value of options exercised during the six months ended June 30, 2007 and 2006 was $35 thousand and $48 thousand, respectively.At June 30, 2007, there was $959 thousand of unrecognized compensation expense related to share-based payments, which is expected to be recognized over a weighted average period of 2.19 years. The following table represents stock option activity for the period ended June 30, 2007: Shares Weighted- Average Exercise Price Weighted-Average Remaining Contractual Term Aggregate Intrinsic Value (in thousands) (in years) (in thousands) Outstanding, January 1, 2007 1,363 $ 8.12 Granted 40 11.26 Exercised (8 ) 7.16 Forfeited (1 ) 9.78 Outstanding, June 30, 2007 1,394 $ 8.21 6.67 $ 11,440 Exercisable, June 30, 2007 941 $ 7.02 5.52 $ 6,603 As of June 30, 2007, shares available for future option grants to employees and directors under existing plans were zero shares and 725 thousand shares for the 1999 LTIP and 2002 LTIP, respectively. Restricted Stock The plans described above allow for the issuance of restricted stock awards that may not be sold or otherwise transferred until certain restrictions have lapsed.The unearned stock-based compensation related to these awards is being amortized to compensation expense over the period the restrictions lapse.The share-based expense for these awards was determined based on the market price of the Company’s stock at the grant date applied to the total number of shares that were anticipated to fully vest and then amortized over the vesting period. As of June 30, 2007, unearned stock-based compensation associated with these awards totaled $238 thousand.The Company recognized $46 thousand and $93 thousand of compensation expense in the second quarter and first six months of 2007, respectively, related to the amortization of deferred compensation that was included in salaries and benefits in the accompanying consolidated statements of operations.The remaining cost is expected to be recognized over a weighted-average period of 2.00 years. As of June 30, 2007, the Company had non-vested restricted stock awards outstanding of 43,045 shares at a weighted average grant date fair value of $10.40.Of the total awards outstanding, 25,045 shares allow for the recipients to vest and receive shares of common stock in equal installments on each of the first three anniversaries of the date of grant.The remaining 18,000 shares awarded cliff vest 26 months from the date of grant as provided for in the award agreement.The Company did not grant any restricted stock during the second quarter of 2007. NOTE 5 – GUARANTEES The Company, as part of its ongoing business operations, issues financial guarantees in the form of financial and performance standby letters of credit.Standby letters of credit are contingent commitments issued by the Company to guarantee the performance of a customer to a third-party.A financial standby letter of credit is a commitment to guarantee a customer’s repayment of an outstanding loan or debt instrument.In a performance standby letter of credit, the Company guarantees a customer’s performance under a contractual nonfinancial obligation for which it receives a fee.The maximum potential amount of future payments the Company could be required to make under its stand-by letters of credit at June 30, 2007, December 31, 2006, and June 30, 2006 was $16,070 thousand, $15,998 thousand, and $14,305 thousand, respectively.The Company’s outstanding standby letters of credit generally have a term of one year and some may have renewal options.The amount of collateral, if any, we obtain on an extension of credit is based on our credit evaluation of the customer. Collateral held varies but may include accounts receivable, inventory, property and equipment and income-producing commercial properties. 10 Index NOTE 6 – STOCKHOLDER’S EQUITY During 2007, the Board of Directors has declared the following dividends: Declaration Date Dividend Per Share Date of Record Total Amount (in thousands) Payment Date January 24, 2007 $ 0.05 March 1, 2007 $ 864 March 16, 2007 April 24, 2007 $ 0.05 June 1, 2007 $ 866 June 18, 2007 July 25, 2007 $ 0.05 September 3, 2007 $ 863 * September 17, 2007 * Estimate based on shares as of June 30, 2007 On November 29, 2006, the Board of Directors authorized the Company to repurchase up to 500 thousand shares in open market transactions.The Company began the program during the first quarter.As of June 30, 2007, the Company had repurchased 272 thousand shares at a weighted average price of $11.40. On June 30, 2007, the Company released shares from the Employee Stock Ownership Plan (ESOP) for the matching contribution of 100% of the employee’s contribution up to 6% of the employee’s compensation for the Plan year.The number of unallocated, committed to be released, and allocated shares for the ESOP are as follows: Unallocated Shares Committed to be released shares Allocated Shares Shares as of December 31, 2006 452,453 - 47,547 Shares allocated for match through June 30, 2007 (38,377 ) - 38,377 Shares as of June 30, 2007 414,076 - 85,924 NOTE 7 – TAXES In July 2006, the Financial Accounting Standards Board issued Interpretation No. 48,
